Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-21 are presented for examination.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 11/21/2019,8/5/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jain et al. US 20200242487 in view of Sawaf US 10891673.

As to claim 1, Jain discloses method for automated feature engineering, by a processor, comprising:
 receiving data associated with a machine learning model ([0035]); 
mapping ( inferencing [0035]) the received data to at least one associated with the data (predetermined  [0035]); and 
generating a feature (features [0013])for the machine learning model based on a formula within a corpus (i.e. contained within a data pipeline [0013]), wherein the formula is associated with the at least one description  [0013]).

Jain does not explicitly teach description.
Sawaf teaches description  (i.e.  metadata or other information useful in classifying one or more aspects of each image. Col. 12, lines 1-29).

Jain and Sawaf are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “machine learning/modeling”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Jain by the teaching of Sawaf to include description with the motivation to provide results that are accurate and relevant as would otherwise be possible as taught by Sawaf  (col. 1, lines 10-15).

As to claim 2, Jain as modified teaches a method of claim 1, wherein the generating of the feature for the machine learning model includes 
applying the formula to existing features of the machine learning model (model is configured to calculate at least one metric from one or more features [0004]).

As to claim 3, Jain as modified teaches a method of claim 1, wherein the generating of the feature for the machine learning model includes 
applying at least one transformation independent of the formula (Sawaf col. 9, lines 1-10 and col. 10 lines 15-25).

As to claim 4, Jain as modified teaches a method of claim 1, further comprising 
generating a semantic formula index(semantic space col. 4, lines 20-47), wherein the generating of the semantic formula index includes 
identifying a plurality of formulas in the corpus and mapping each of a plurality of identifiers within the plurality of formulas to a description associated with the respective identifier (i.e.  one or more features may include one or more historic features, aggregations, and/or other metrics calculated by a second model (not shown). The one or more shared/historic features may be stored in the database 170 and/or provided directly to the model 164. Jain [0044]).

As to claim 5, Jain as modified teaches a  method of claim 4, wherein the generating of the feature for the machine learning model includes 
selecting the formula from the plurality of formulas based on said mapping of the plurality of identifiers to the descriptions (Jain [0044]) (Sawaf col. 9, lines 1-10 and col. 10 lines 15-25).

As to claim 6, Jain as modified teaches a method of claim 1, wherein the formula in the corpus includes 
a structured formula in the corpus or a text-based formula in the corpus. (Jain [0044] (Sawaf col. 9, lines 1-10 and col. 10 lines 15-25).


7. The method of claim 1, wherein the at least one description includes 
at least one of a textual description and a semantic concept entry in a database. (Sawaf col. 9, lines 1-10 and col. 10 lines 15-25).

As to claims 8-21, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153